1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     SAMMIE LEE NUNN, III,                               Case No. 2:18-cv-01626-JAD-GWF
4                                             Plaintiff                  ORDER
5            v.
6     CLARK COUNTY DETENTION CENTER,
7                                         Defendant
8
9    I.     DISCUSSION

10          According to the docket sheet, it appears that Plaintiff is no longer at the address

11   listed with the Court. (See ECF No. 3). However, Plaintiff has not filed an updated

12   address with this Court. The Court notes that pursuant to Nevada Local Rule of Practice

13   IA 3-1, a “pro se party must immediately file with the court written notification of any

14   change of mailing address, email address, telephone number, or facsimile number. The

15   notification must include proof of service on each opposing party or the party’s attorney.

16   Failure to comply with this rule may result in the dismissal of the action, entry of default

17   judgment, or other sanctions as deemed appropriate by the court.” Nev. Loc. R. IA 3-1.

18   This Court grants Plaintiff thirty (30) days from the date of entry of this order to file his

19   updated address with this Court. If Plaintiff does not update the Court with his current

20   address within thirty (30) days from the date of entry of this order, the Court will dismiss

21   this action without prejudice.

22          The Court also denies Plaintiff’s application to proceed in forma pauperis (ECF No.

23   1) without prejudice because it is on the incorrect form. The Court now directs Plaintiff to

24   file an application to proceed in forma pauperis by a non-prisoner within thirty (30) days

25   from the date of this order or pay the full filing fee of $400.

26   II.    CONCLUSION

27          For the foregoing reasons, IT IS ORDERED that Plaintiff shall file his updated

28   address with the Court within thirty (30) days from the date of this order.
1           IT IS FURTHER ORDERED that Plaintiff’s application to proceed in forma pauperis
2    (ECF No. 1) is DENIED without prejudice.
3           IT IS FURTHER ORDERED that the Clerk of the Court SHALL SEND Plaintiff the
4    approved form application to proceed in forma pauperis by a non-prisoner, as well as the
5    document entitled information and instructions for filing an in forma pauperis application.
6           IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
7    Plaintiff shall either: (1) file a fully complete application to proceed in forma pauperis for
8    non-prisoners; or (2) pay the full filing fee of $400.
9           IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,
10   the Court shall dismiss this case without prejudice.
11
12          DATED THIS 16th
                        ___ day of January 2019.
13
14                                               UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -2-
